DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-14, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0351028 to Wang et al. (hereinafter Wang) in view of US Pub. 2013/0132788 to Braun et al. (hereinafter Braun).

In regard amended claim 1, Wang teaches or discloses a method of wireless communication at a base station (see Fig. 1), comprising:
receiving, at the base station, feedback for a first data transmission or an indication to retransmit the first data transmission, the first data transmission being a previous transmission from a first wireless device to at least one second wireless device, the first wireless device and the at least one second wireless device being different than the base station (see Fig. 3, paragraphs [0003], [0018], [0019], [0039], [0041], and [0042], the Node-R sends ACK/ NACK feedback to the base station using an uplink control message (UCI), which is used to manage subsequent resource allocation decisions. If the scheduler node receives a negative acknowledgement (NAK) from the receiver node, the scheduler node can allocate resources to the transmitter node to perform a retransmission of the data packet, as well as retransmit a copy of the data packet from the scheduler node to the receiver node. On other hand, e.g., the scheduler node can retransmit the data packet copy to the receiver node, but without also having the transmitter node retransmit the data packet; the scheduler node can schedule another node to retransmit the data packet, and so on. As represented via the arrow labeled (3a), the scheduler node receives the HARQ feedback information from the receiver via the Physical Sidelink Feedback Channel (PSFCH). Note that the transmitter node can also receive the HARQ feedback information (arrow (3b))); and 
transmitting, in response to the feedback or the indication, a retransmission of the first data transmission in a downlink transmission from the base station to the at least one second wireless device (see Fig. 3, paragraphs [0041], [0042], and [0043], the scheduler node-S 302 also retransmits the data packet that was previously received (arrow (2)). From the receiver's point of view, the receiver node 306 can receive the data packet retransmitted from both the transmitter node 304 (arrow (6)) and the scheduler node 304 (arrow (5)) as a single data packet, in a transparent manner Basically, the scheduler node 302 acts as a repeater in this scenario. A scheduler node 402 may decide (in view of a NAK, arrow 3) to send a retransmission to a receiver node 406, but not indicate to a transmitter node 404 (that originally sent the data packet) to send the retransmission. Effectively the scheduler node 402 selects which nodes (or combination of nodes) can transmit the retransmitted data packet on the allocated resource(s) for retransmission(s)).
Wang may not explicitly teach or disclose wherein the retransmission of the first data transmission from the base station is multiplexed with a second data transmission from the first wireless device. 
However, Braun teaches or discloses wherein the retransmission of the first data transmission from the base station is multiplexed with a second data transmission from the first wireless device (see paragraph [0051], the base station BS may determine a downlink combination of the first downlink data and of one or several second downlink data by applying a superposition of the first downlink data and the one or several second downlink data and the base station BS may transmit via the radio link RL the downlink combination of the first downlink data and the one or several second downlink data to the mobile station MS or to the relay station).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the highly reliable HARQ technologies for new radio sidelink of Wang by including wherein the retransmission of the first data transmission from the base station is multiplexed with a second data transmission from the first wireless device suggested by Braun. This modification would provide to improve method for transmission of data from the transmitter to the receiver with a more effective usage of radio resources read on paragraph [0013].

In regard claims 2 and 17, Wang teaches or discloses the method of claim 1, wherein the at least one second wireless device includes at least one sensor or actuator, and wherein the first wireless device includes a programmable logic controller (PLC) (see Fig. 10, paragraphs [0078], a processor 1002 for controlling and processing all onboard operations and functions. The communications component 1010 can also include a suitable cellular transceiver 1011 (e.g., a GSM transceiver) and/or an unlicensed transceiver 1013 (e.g., Wi-Fi, WiMax) for corresponding signal communications).

In regard amended claim 3, Wang teaches or discloses the method of claim 1, wherein the feedback includes hybrid automatic repeat request (HARQ) feedback received in an uplink control channel from the at least one second wireless device (see Fig. 3, paragraphs [0017], [0019], [0033], [0039], and [0045], additional resources may be configured by base station 120 for each Node-S 140, 141, e.g., for physical random access channel (PRACH) and physical uplink control channel (PUCCH) transmissions. These may be used by a Node-S to send scheduling requests or other uplink control information (UCI) such as channel state information (CSI) feedback or HARQ acknowledgements).

In regard amended claim 4, Wang teaches or discloses the method of claim 1, further comprising: receiving the first data transmission from the first wireless device using reserved resources in one or more of time or frequency (see Fig. 3, paragraphs [0018], [0038], [0039], and [0050], the scheduler node can receive (and store) a data packet transmission from the transmitter node that is intended to be received by the receiver node. If the scheduler node receives a negative acknowledgement (NAK) from the receiver node, the scheduler node can allocate resources to the transmitter node to perform a retransmission of the data packet, as well as retransmit a copy of the data packet from the scheduler node to the receiver node).

In regard claim 5, Wang teaches or discloses the method of claim 4, further comprising: reserving orthogonal resources for data transmissions from different devices (see paragraphs [0033], and [0034], in a wireless communications system employing orthogonal frequency-division multiple access (OFDMA) different Node-S may be assigned different subcarrier indices (frequency domain) and OFDM symbols (time domain) for data transmission).

In regard amended claim 7, Wang teaches or discloses the method of claim 4, wherein the base station uses a different bandwidth part (BWP) than the first wireless device uses for transmissions to the at least one second wireless device, and wherein the first data transmission is received in a BWP of the base station (see paragraphs [0003], [0004], [0033], and [0034]).

In regard amended claim 8, Wang teaches or discloses the method of claim 4, wherein the base station uses a different bandwidth part (BWP) than the first wireless device, and wherein the first data transmission is received in a BWP used by the first wireless device to transmit the first data transmission to the at least one second wireless device (see paragraphs [0003], [0004], [0033], and [0034]).

In regard amended claim 9, Wang teaches or discloses the method of claim 1, wherein the base station receives the indication to retransmit the first data transmission from the first wireless device, wherein the indication includes an uplink transmission of the first data transmission from the first other wireless device (see paragraphs [0042], and [0043], the scheduler node may send a control signaling (e.g. in the SCI at arrow (4)) to inform the receiver node 306 that the re-transmission data packet is scheduled to arrive from two nodes. The receiver node 306 can prepare its channel estimation accordingly. In this case the receiver may also adapt its ACK/NAK and/or CSI feedback to indicate different estimated reliability data of the different transmission sources. A scheduler node 402 may decide (in view of a NAK, arrow 3) to send a retransmission to a receiver node 406, but not indicate to a transmitter node 404 (that originally sent the data packet) to send the retransmission. Note that a scheduler node 402 also can select an entirely different transmitter node to send a retransmission. Effectively the scheduler node 402 selects which nodes (or combination of nodes) can transmit the retransmitted data packet on the allocated resource(s) for retransmission(s)).

In regard amended claim 10, Wang teaches or discloses the method of claim 9, further comprising: receiving the first data transmission from the first wireless device using first reserved resources, and wherein the base station transmits the retransmission of the first data transmission using second reserved resources (see paragraphs [0018], [0037], [0038], [0041], and [0042], the scheduler node can receive (and store) a data packet transmission from the transmitter node that is intended to be received by the receiver node. If the scheduler node receives a negative acknowledgement (NAK) from the receiver node, the scheduler node can allocate resources to the transmitter node to perform a retransmission of the data packet, as well as retransmit a copy of the data packet from the scheduler node to the receiver node. The scheduler node-S 302 assigns, via Sidelink control information (SCI-T) resources for a transmitter node-T 304 to send a new data packet to a receiver node 306; this includes the physical time/frequency resources (e.g. PRB(s)) and/or MCS, Rank, etc.).

In regard claim 11, Wang teaches or discloses the method of claim 10, further comprising: reserving orthogonal resources for data transmissions from different devices (see paragraphs [0033], [0034], and [0069]).

In regard claim 12 and 26, Wang teaches or discloses the method of claim 10, further comprising: wherein the reserved orthogonal resources are based on semi-persistent scheduling (see paragraphs [0033], [0034], and [0069]).

In regard amended claim 13, Wang teaches or discloses the method of claim 1, wherein the method further comprises: transmitting a first control channel to the at least one second wireless device scheduling the retransmission of the first data transmission, wherein the first control channel overlaps in time with a second control channel from the first wireless device scheduling the second data transmission (see paragraphs [0032], [0033], and [0036]).

In regard amended claim 14, Wang teaches or discloses a method of wireless communication, comprising:
receiving data in an initial transmission from a first wireless device in a first downlink transmission or a sidelink transmission (see Fig. 3, paragraphs [0018], and [0038], the scheduler node can receive (and store) a data packet transmission from the transmitter node that is intended to be received by the receiver node. The scheduler node also receives the data packet on the assigned resource (arrow 2b), via a Physical Sidelink Shared Channel (PSSCH));
transmitting feedback for the data to one or more of the first wireless device or a base station that is different than the first wireless device (see Fig. 3, paragraphs [0017], [0018], and [0042], highly reliable Hybrid Automatic Repeat Request (HARQ) retransmission procedures, including to provide different levels of reliability for Sidelink transmissions. To this end, device and signaling operations are provided that enable configuration of Sidelink HARQ feedback types. The configuration of HARQ feedback between the scheduling and/or transmitting nodes(s), that is, the scheduler node can determine the reliability of HARQ retransmission in a dynamic manner. The scheduler node can allocate resources to the transmitter node to perform a retransmission of the data packet, as well as retransmit a copy of the data packet from the scheduler node to the receiver node); and
receiving a retransmission of the data in a second downlink transmission from the base station in response to the feedback for the data in the initial transmission from the first wireless device (see Fig. 3, paragraphs [0041], [0042], [0043], [0048], [0053], [0058], [0067], and [0058],  the scheduler node-S 302 also retransmits the data packet that was previously received. The receiver node 306 can receive the data packet retransmitted from both the transmitter node 304 (arrow (6)) and the scheduler node 304 (arrow (5)) as a single data packet. Retransmitting the data packet to the receiver node device can comprise instructing the transmitter node device to retransmit the data packet to the receiver node device),
Wang may not explicitly teach or disclose wherein the retransmission of the first data transmission from the base station is multiplexed with a second data transmission from the first wireless device. 
However, Braun teaches or discloses wherein the retransmission of the first data transmission from the base station is multiplexed with a second data transmission from the first wireless device (see paragraph [0051], the base station BS may determine a downlink combination of the first downlink data and of one or several second downlink data by applying a superposition of the first downlink data and the one or several second downlink data and the base station BS may transmit via the radio link RL the downlink combination of the first downlink data and the one or several second downlink data to the mobile station MS or to the relay station).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the highly reliable HARQ technologies for new radio sidelink of Wang by including wherein the retransmission of the first data transmission from the base station is multiplexed with a second data transmission from the first wireless device suggested by Braun. This modification would provide to improve method for transmission of data from the transmitter to the receiver with a more effective usage of radio resources read on paragraph [0013].


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Braun and further in view of US Pub. 2020/0153556 to Namm

In regard claims 6, Wang and Braun may not explicitly teach or disclose the method of claim 5, further comprising: measuring interference for the different devices, wherein the orthogonal resources are reserved based on the measured interference.
However, Nammi teaches or discloses measuring interference for the different devices, wherein the orthogonal resources are reserved based on the measured interference (see paragraph [0049], [0062], and [0072]).
 Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify highly reliable HARQ retransmission procedures of Wang and a method for transmission of data in a radio communication system of Braun  by including measuring interference for the different devices, wherein the orthogonal resources are reserved based on the measured interference suggested by Nammi. This modification would provide to facilitate HARQ reliability for low-latency communications with multiple transmit antennas read on paragraph [0002].


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Braun and further in view of US Pub. 2018/0213484 to Oh et al. (hereinafter Oh). 

In regard claim 15, Wang and may not explicitly teach or disclose the method of claim 14, further comprising: using an increased transmission power for transmitting the feedback.
However, Oh teaches or discloses using an increased transmission power for transmitting the feedback (see paragraphs [0074], [0075], [0076], [0077], [0078], and [0103]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify highly reliable HARQ retransmission procedures of Wang and a method for transmission of data in a radio communication system of Braun   by including using an increased transmission power for transmitting the feedback suggested by Oh. This modification would provide to enhance the coverage in a wireless communication system read on paragraph [0002].

In regard claim 16, Wang may not explicitly teach or disclose the method of claim 15, wherein the increased transmission power is based on a first maximum transmission power for a transmission to the wireless device or a second maximum transmission power for an uplink transmission to the base station.
However, Oh teaches or discloses wherein the increased transmission power is based on a first maximum transmission power for a transmission to the wireless device or a second maximum transmission power for an uplink transmission to the base station (see paragraphs [0074], [0075], [0076], [0077], [0078], and [0103]).
 Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify highly reliable HARQ retransmission procedures of Wang and a method for transmission of data in a radio communication system of Braun   by including wherein the increased transmission power is based on a first maximum transmission power for a transmission to the wireless device or a second maximum transmission power for an uplink transmission to the base station suggested by Oh. This modification would provide to enhance the coverage in a wireless communication system read on paragraph [0002].


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2022/0141856 to Xia et al. (hereinafter Xia).

	In amended claim 18, Xia teaches or discloses a method of wireless communication at a first wireless device, comprising:
selecting, by the first wireless device, a first bandwidth part (BWP) for transmitting data for at least one additional wireless device (see paragraph [0070], and [0073], the UE switches from the second type downlink BWP to one of the configured first type downlink BWPs);
wherein the BWP is based on a BWP for a base station that is different than the first wireless device (see paragraphs [0062], and [0072], if the base station detects a SR signal transmitted by the UE, in response to the request of the UE, the base station may transmit a scheduling grant on the first type downlink BWP before an expiration of the first BWP deactivation timer);
transmitting, from the first wireless device, the data for the at least one additional wireless device using the first BWP (see paragraph [0073], [0076], [0079], [0080], [0081], and [0082], if the UE transmits data using the above mentioned PUSCH resource on an uplink BWP (e.g. the data may be ordinary service data, or a MAC CE carrying a BSR report, or a combination of the two, etc.), the UE switches from the second type downlink BWP to one of the configured first type downlink BWPs).
In regard amended claim 19, Xia teaches or discloses the method of claim 18, wherein the data is transmitted in a downlink transmission or a sidelink transmission to the at least one additional wireless device using the first BWP (see paragraphs  [0027], [0031], and [0041], each of the at least one downlink BWP is configured for a downlink transmission to the UE. The BWP configurator 220 configures a first type downlink BWP and a second type downlink BWP for the UE), the method further comprising: transmitting, from the first wireless device, the data in an uplink transmission to the base station using a second BWP (see paragraphs [0027], [0029], [0031], [0043], and [0053], each of the at least one uplink BWP is configured for an uplink transmission from the UE. At operation 504, the UE transmits, to the BS, an uplink signal on a transmission resource on an uplink BWP. At operation 506, the UE switches from the second type downlink BWP to the first type downlink BWP according to a predetermined agreement between the UE and the BS).

In regard amended claim 20, Xia teaches or discloses the method of claim 18, wherein the data is transmitted from the first wireless device to the at least one additional wireless device in a downlink transmission or a sidelink transmission using the BWP of the base station (see paragraphs [0027],[0029], [0031], [0041], [0043], and [0053], when the uplink signal is transmitted on the first type resource, the UE switches from the second type downlink BWP to the first type downlink BWP upon transmitting the uplink signal).

In regard claim 21, Xia teaches or discloses the method of claim 18, wherein the method is performed by a programmable logic controller (PLC) (see Fig. 4, paragraphs [0039], and [0052], processor 404) and the at least one additional wireless device includes at least one sensor or actuator (see Fig. 1, paragraphs [0040], [0044], and [0046],  the UE 400 includes a housing 440 containing a system clock 402, a processor 404, a memory 406, a transceiver 410 comprising a transmitter 412 and a receiver 414, a power module 408, a BWP configuration determiner 420, a transmission resource determiner 422, a scheduling information determiner 424, and a BWP switcher 426. The scheduling information determiner 424 in this example may transmit, via the transmitter 412, an uplink signal on the transmission resource to the BS when the uplink BWP is inactive or active).



Claims 22-25 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2020/0351028 to Wang et al. (hereinafter Wang).

In regard amended claim 22, Wang teaches or discloses a method of wireless communication at a first wireless device, comprising:
transmitting, from the first wireless device, first data in a downlink transmission or a sidelink transmission to at least one additional wireless device (see Figs. 1 and 3, paragraphs [0018], [0028], and [0030], a Node-S, such as the Node-S 140, sends common downlink control information (DCI) to a transmitting node (Node-T, such as the node 150) and the receiving node(s)). The Node-S 140 may send downlink control information to the nodes 150, 151, 152 via the Sidelinks 180, 181, 182, whereby Node-T 150 subsequently sends data to nodes 151 and 152 via the Sidelinks 190, 191);
receiving, at the first wireless device, hybrid automatic repeat request (HARQ) feedback or a request for a retransmission for the first data from the at least one additional wireless device (see Figs. 1 and 3, paragraphs [0039], and [0051], the scheduler node receives the HARQ feedback information from the receiver via the Physical Sidelink Feedback Channel (PSFCH). Note that the transmitter node can also receive the HARQ feedback information (arrow (3b)));
transmitting the first data in an uplink channel from the first wireless device to a base station for the retransmission to the at least one additional wireless device in response to the
HARQ feedback or the request for the retransmission from the at least one additional wireless device, the base station being different than the first wireless device and the at least one additional wireless device (see Figs. 1-3, paragraphs [0032], [0033], [0037], [0039], and [0045], the UE to transmit the first uplink shared channel transmission in 227. To retransmission in response to receipt of a HARQ negative acknowledgement from a receiver node(s), the scheduler node-S 302 assigns, via Sidelink control information (SCI-T) resources for a transmitter node-T 304 to send a new data packet to a receiver node 306. Thus, the selection of a given retransmission approach can be decided for an individual data packet (e.g. the same approach is used for all transmissions of the given HARQ process) or can be selected on an individual transmission block-basis (e.g. different HARQ redundancy versions can have different transmission approaches)).

In regard claim 23, Wang teaches or discloses the method of claim 22, wherein the first wireless device comprises a programmable logic controller (PLC) and the at least one additional wireless device includes at least one sensor or actuator (see Fig. 10, paragraphs [0078], a processor 1002 for controlling and processing all onboard operations and functions. The communications component 1010 can also include a suitable cellular transceiver 1011 (e.g., a GSM transceiver) and/or an unlicensed transceiver 1013 (e.g., Wi-Fi, WiMax) for corresponding signal communications).

	In regard claim 24, Wang teaches or discloses the method of claim 22, wherein the first data is transmitted using reserved resources (see paragraphs [0003], [0004], [0032], [0034], and [0038]).

In regard claim 25, Wang teaches or discloses the method of claim 24, wherein the reserved resources are orthogonal to resources reserved for another programmable logic controller (PLC) (see paragraphs [0034], [0078], and [0079], node-S UEs, which are configured by base station 120 as a Node-S via dedicated signaling (e.g. to configure the orthogonal resource pools and search spaces), UEs that transmit and receive via a Sidelink but are not configured as a local manager/Node-S—that is, these nodes are controlled by a Node-S rather than being configured as one—can be configured for Sidelink communication under the control of a local manager via common signaling).

In regard amended claim 27, Wang teaches or discloses the method of claim 22, wherein the first wireless device transmits the first data to the at least one additional wireless device using first resources based on semi- persistent scheduling or second resources scheduled by a downlink control channel or a sidelink control channel (see paragraphs [0032] and [0036]).

In regard amended claim 28, Wang teaches or discloses the method of claim 22, wherein the first wireless device transmits the first data in the downlink transmission to the at least one additional wireless device, and the HARQ feedback or the request for the retransmission is received in an uplink transmission from the at least one additional wireless device (see paragraphs [0017], [0033], [0037], [0039], [0045], and [0055]).

In regard amended claim 29, Wang teaches or discloses the method of claim 22, wherein the first wireless device transmits the first data to the at least one additional wireless device and receives the HARQ feedback or the request for the retransmission from the at least one additional wireless device using sidelink (see paragraphs [0017], [0033], [0037], [0039], [0045], and [0055]).

In regard claim  30, Wang teaches or discloses the method of claim 22, further comprising: transmitting second data to the at least one additional wireless device, wherein the second data is multiplexed with the retransmission of the first data from the base station (see paragraphs [0013], [0018], [0019], [0029], [0037], [0042], and [09057], the retransmission of the data packet can comprise allocating resources for the transmitter node to perform the retransmission. Causing the retransmission of the data packet can comprise the retransmission of the data packet being from the scheduler node. Causing the retransmission of the data packet can comprise allocating resources for the transmitter node to perform the retransmission, and further for the retransmission of the data packet to be from the scheduler node); or 
transmitting a control channel to the at least one additional wireless device scheduling the second data, wherein the control channel overlaps in time with a downlink control channel from the base station scheduling the retransmission of the first data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 07/16/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476